Citation Nr: 1217850	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left ear disability, to include a perforated left eardrum, claimed as left ear pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to December 1983, August 1984 to September 1989 and October 2007 to April 2008.  He had additional duty with the Wisconsin Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In that rating decision, the RO also declined the Veteran's request to reopen his claim for service connection of bilateral hearing loss on the grounds that new and material evidence had not been received.  The Veteran filed a timely Notice of Disagreement (NOD) to this denial and a Statement of the Case (SOC) was issued on it in March 2009.  In his Substantive Appeal, received after issuance of the SOC in March 2009, the Veteran elected not to pursue his appeal with respect to this issue.  Accordingly, this issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following certification of this appeal to the Board, the Veteran submitted private medical evidence pertaining to the etiology of his claimed ear disease and pain.  A review of the record discloses that the Agency of Original Jurisdiction (AOJ) has yet to initially review this evidence in regard to the current appeal and the Veteran has not waived initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c).  As such this evidence must be returned for consideration, and if the benefit sought remains denied, for issuance of a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31 (2011).

The Veteran seeks service connection for left ear pain and was afforded a VA examination in August 2008.  The examination resulted in an assessment of "[n]ormal ear examination" and a slight bulging of the tympanic membrane in the left ear, which the examiner felt was insignificant.  

Of record is an October 2008 treatment note from ProHealthcare Medical Associates pertaining to a complaint of a 12 month history of left otalgia (sharp ear pain) with loud noise.  The Veteran also then complained of sensitivity in the ear with things such as leaving the window open.  It was noted that he had significant noise exposure in service.  The examining physician felt that the Veteran's ear pain was unusual in that it came about suddenly without any "obvious preceding event apart from [his] military service" years prior.  The physician remarked that they could not exclude the possibility of a retrocochlear lesion, although such would be extremely unusual.  A MRI was obtained and showed no apparent ear pathology, although multiple foci of long TR signal within the subcortical white matter of predominantly the frontal lobes with an non-specific appearance were noted and felt to be too numerous for a patient the Veteran's age.  The Veteran also submitted a note from this provider indicating that a neurological examination was necessary to determine the cause of the Veteran's otalgia.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  As the record indicates that further neurologic examination is necessary to decide the claim and such an examination has not been provided, this matter must re remanded for further examination.  See 38 C.F.R. § 4.2.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed left ear pain.  The claims folder should be made available to the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed disability accounting for the Veteran's left ear pain (or any other diagnosed left ear condition) is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After conducting any additional indicated development the case should again be reviewed and adjudicated on the evidence of record and any additional evidence submitted by the appellant.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a SSOC, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


